Case 1:18-cv-09400-CM Document11 Filed 11/28/18 Page 1 of 27

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN LEE,
Plaintiff,
Vv.
HENRY G. JARECKI, CHRISTOPHER
HARRISON, THE FALCONWOOD
CORPORATION, DOES 1 THROUGH 50,

INCLUSIVE, ABC CORPORATIONS 1
THROUGH 50, INCLUSIVE

Defendants.

 

 

Case No. 18-CV-09400-CM

ORAL ARGUMENT
REQUESTED

MEMORANDUM OF LAW IN SUPPORT OF MOTION BY DEFENDANTS HENRY G.
JARECKI, CHRISTOPHER HARRISON, AND THE FALCONWOOD CORPORATION
TO DISMISS PLAINTIFF’S COMPLAINT

Dated: November 28, 2018

Gary J. Mennitt

DECHERT LLP

Three Bryant Park

1095 Avenue of the Americas
New York, NY 10046

(212) 698-3831

(212) 314-0011 (facsimile)
gary.mennitt@dechert.com

Attorneys for Defendants
Case 1:18-cv-09400-CM Document11 Filed 11/28/18 Page 2 of 27

TABLE OF CONTENTS

Page

ee OR a OY isseecunce ee esetancx cotter mot veneatsewvensienaotisenneecdocmeeetien nant

UG LIVIE IT cccxacansntie ed eae Oa aa a eT 10
I. THE FIRST CLAIM FOR BREACH OF CONTRACT SHOULD BE
DISMISSED AS IMPLAUSIBLE AND FOR FAILURE TO STATE A CLAIM .......... 1]

IL. THE SECOND AND THIRD CLAIMS FOR UNJUST ENRICHMENT AND
QUANTUM MERUIT SHOULD BE DISMISSED AS DUPLICATIVE AND
FOR PAIDURE TO'STATE A CLAIM 0.3: csicccscensiectsesinectscseyessscennecscenyrccteensteccsonevecisevees LZ

Il. ©THE FOURTH CLAIM FOR FRAUD SHOULD BE DISMISSED AS VAGUE,
DUPLICATIVE, AND FOR FAILURE TO STATE A CLAIM... eeeeeeeeceeeeeeeeeeeeteeee 14

TV. THE FIFTH CLAIM FOR DEFAMATION SHOULD BE DISMISSED AS
TIME BARRED AND FOR FAILURE TO STATE A CLAIM .....00...eeceeesceteereeeeereeeeee LT
Case 1:18-cv-09400-CM Documenti11 Filed 11/28/18

TABLE OF AUTHORITIES

Cases

Aronson v, Wiersma,

65 N.Y, 2d 592 (1985) seecccccccsssssssssssessssesssssssssssecseseessssssasssusseesesesssssssutveseceesesssssnssuseseeeeeesnanee

Ashcroft v. Iqbal,

Attas v. Park East Animal Hosp., Inc.,

DAS AT), 2h 246 (USE Diet TOOT sicevasaindesesisvssvctncdvsavosnaoensdanovesnnsecoes tiasosdanisebosdecdenivencdaan

Ava v. NYP Holdings, Inc.,

GA PD BAT Ciel Dec UO see icici creat eassc acl aes arcade

Bazak Int’l. Corp. v. Tarrant Apparel Grp.,

24) FP. Supp: 20 1 SY 2 SOU AE cnsoareivsisrtanteatieipantassamnstn anes

Bell Atl. Corp. v. Twombly,

Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc.,

OS ee ae LS abc si esas lea ca a genie ae Gene

Burke v. Bd. of Educ. of the Auburn Enlarged City Sch. Dist.,

No. St742V-157,20108 WLSss 1509 (8.DLN,Y.. Nov. 7) ZOU sscsessaisomssccanarsenaseasiamiioartas

Clark-Fitzpatrick, Inc. v. Long Island R.R. Co.,

TO ein iwi caer ee aie i te

Chisholm v. Memorial Sloan-Kettering,

748 F. Supp. 2d 319, 322 (S.D.N.Y. 2010) cccccsssssssesssssssessessssssseseeeeees

Dillon v. City of New York,

261 A.D), 2d 3A (lat Deptt 1999) siaiscencissoredaisssacossivensssdsnipnsnssnnnssstotsanec/suasiaisiarencionaslavancaancses

Empire Merchants, LLC v. Reliable Churchill LLLP,

OE Ed Ua i er aera ccs aces nm ic ec mcd ced seep apart ecient neem

Etheredge-Brown v. Am. Media, Inc.,

LS. F eupe: 30 Jes, S05 (SONY, 2004) ceicusmisertrnnmnvinuninenientoesiunet

Fetter v. Schink,

POD, i NPN ket LPI go Nas cocci coun dusee dene rsapeenun sae ads oxy sccusesrendetastudteantakcunteenseeeasi ous

Fink v. Time Warner Cable,

TIA E39 139 (2d Cit. 201 S \vcsiestasctesap ancsieerarcdeeceesatenraresaheamaxernenesauecaxtaedesieuaeens

-Il-

Page 3 of 27

Page(s)

21

10

ya

stneinsceni Oy 21

17

19

17

vtecntuncd dy £2
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 4 of 27

Frankfurt-Trust Inv. Luxemburg AG v. United Technologies Corp.,
_F. ae 3d__, No. 17 Civ. 3570, 2018 WL 4682788 (S.D.N.Y. Sept. 28,

Georgia Malone & Co. v. Rieder,

Kalnit v. Eichler,
Ue eh US i ist atcha Seon sPa cactus rele a paltareeiemnsbicitarse blunt ailats: Seed dalle dill

United States ex rel. Ladas v. Exelis, Inc.,
624 Fa0. VOq2e Cie 2006 cormncctnentsteantineaxouennimntoninonncnmunwesdonaururad |

Landesbank Baden-Wurttemberg v. Goldman, Sachs & Co.,
o21 F. Supp: 20616 (S.DINY. 2011 secccsssiencsnventcassvinonansvenncansvenosacsneisvactneiadatnciacesvesanenedlecnes 16

Lee v. Jarecki,
No. 1:14-cv-06986-KBF (S.D.N.Y. May 19, 2015) ........scsscssssssssssscssccesssessessecsecensessnsens passim

Lee v. Jarecki,

No. Tel Sacy ee 12 USING, Cet, 10, 2S) cass sacocaserpesnsasatinencd aa vediaseivendernsianeesnntla 1)

Lerner v. Fleet Bank, N.A.,
yA aN ae a A NN Pid ccc nati ieee negoee 2S ecaencnea cee ee adau acbacsecaneeurantctugnateteneucaceeall a, LAN

Liberman v. Gelstein,

Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC,
22 0 BOO LOW (2d Cate: 2A 1 ass sansicsasuinsaicswenadanepeniaanasouadionasasaaueaicxseeossamessacieiuminuntasmcemansis 15

MacDraw, Inc. v. CIT Grp. Equip. Fin., Inc.,
De Bd OG Tair, VO hacia a siesa ciceaaat ds hnauc easier abun taaass bles cael

Martin v. Daily News L.P.,
aaa 3d 90 tet Get 2S Ji sstarawedsnaaneenncankaaseeannnkonainnnaarenaeU

Mid-Hudson Catskill Rural oe ee Inc. v. Fine Host vue ;
418 F.3d 168 (2d Cir. 2005)... su asiice faeahcnsn enauson vipocinnin Snanueacesaveubiczatinedscescncdaseecee ey hoe La

Milan Music, Inc. v. Emmel Commce’ns Booking, Inc.,
a7 A.D, 20206 Ost Dep $2007 )..cccntisninisninnindmiuurnnmrnnrenienrenemimeniar! 2

Mills v. Everest Reinsurance Co.,

410 F, Supp. 20.243 (S.D.8, ¥. 2006) (McMahon, J.) s.csiicwcissiseinasrnsnscmtimnnncnniieen LO

In re Morgan Stanley Info. Fund Sec. Litig.,
PD WF Ae DOU Ya ee cet epee senate are seen te ae ee ene se eg neeeseae eee reets 14

-1li-
Case 1:18-cv-09400-CM Document11 Filed 11/28/18 Page 5 of 27

MT Prop., Inc. v. Ira Weinstein & Larry Weinstein, LLC,

50 A.D. 3d 751 (2d Dep’t 2008) ..csscccsssssssssscsssssssssssesssssseseseesssssssessesssssseesseessssnneesseesee

Okello v. Schwartzapfel, P.C.,

No. 154971/2017, 2018 WL 1256999 (Sup. Ct., NY Cty. Mar. 12, 2018)...

Pantoja v. Banco Popular,

545 F. App’x. 47 (2d Cir. 2013) v.ccssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssesssssssessee

Rakylar v. Washington Mut. Bank,

BY AD), 3d GOS (2d Dep’ DOS) eccincds ase seeedsccevedechaycasisiubccbesvgsaassasentlsScecseatsnyyctaeecepedecousueetts

Rinaldi v. Holt, Rinehart & Winston, Inc.,

DESEY PE gL TENT 7) cocsesunsonasincesustauticeevaalekcoisube toca iuecnsuniecekauiscee tian eeiatanieonseuns

Rosenfeld v. Schlecker,

BD TA od Wea 0 asics recactes ese gcetcatcale cnet caceee saaerteanares ceca!

Pension Benefit Guar. Corp. ex rel. Saint Vincent Catholic Med. Ctrs. Ret. Plan v.
Morgan Stanley Inv. Mgmt. Inc.,

ALE EL Ske AND CN A TE, POND lel daleasssanqemietunanpadl aauaedat cabagbaeiantonniinenpads eangeat abandarnnetaunaacanns

Town of Haverstraw v. Columbia Elec. Corp.,

Zoot Es POOP: Ee EOIN, 0 OU aca cndeasicscie nicicsanaeas sa cat aaeenney Sav een ce ee

Trustees of Plumbers and Pipefitters Nat’l Pension Fund v. De-Con Mech.
Contractors, Inc.,

Sr0P. Supp. oFe (5. T1985) cuss ee Ie

Weaver v. Chrysler Corp.,

IP RG SD ec PY cee da tll ln alae eels

Woori Bank v. RBS Sec., Inc.,

QUO F. Sippy. 2d G97 (SDNY. 2OUD) ec cscsaccsccndusssssssevesacssbconssosuyascconesensansvusteroseienctonussdasountenet

Zohar CDO 2003-1, Ltd. v. Patriarch Partners, LLC,

2O0 Ey Ops 2c O4e PEON, ¥, ZO acecscnervciessacinnssieneuan ete narsacnsiuin nin eumenaiannaneats

Other Authorities

Naser ee
Bee eta MNF facade seadascterat cadnsteceasts fatten taseatal char cnennetsczadiecas ranasnnsiaibncesctataneernes
Be orcas cortices desecrated aie

N.Y. C.P.L.R. § 215(3) cecccccsssecscssssscsssssecssssuscssssssccessuvccessuscsessuecssssusscessuvecessuecsersuessessuessessneeeesenecees

-IV-

13, 14

19

wok ly le

12

4,11, 12

3

spell a LD

10

3, 14, 15, 16
1
18

17
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 6 of 27

INTRODUCTION

This represents the third action brought by Plaintiff Steven Lee against Defendant Dr.
Henry Jarecki (“Jarecki”) and now also against his entity the Falconwood Corporation
(“Falconwood”) and corporate counsel Christopher Harrison (“Harrison”). All three actions
represent futile attempts to recover on an alleged oral promise to share imaginary profits from an
unsuccessful trading strategy briefly implemented in 2013, and then rapidly discontinued.
Notwithstanding substantial discovery in the first action, plaintiff is still unable to plead a claim.

Plaintiff's previous two actions concerning these claims were dismissed in this Court
without prejudice. First the case was dismissed by Judge Forrest in 2015, near the close of
discovery, after Plaintiff's counsel informed the Court that he had become convinced “that
Plaintiff is not compos mentis.” Memorandum of Law in Support of Motion to Appoint
Guardian Ad Litem at 4, Lee v. Jarecki, No. 1:14-cv-06986-KBF (S.D.N.Y. May 19, 2015), Dkt.
No. 28. Second the case was dismissed by Judge Woods on October 10, 2018 because Plaintiff
had included non-diverse Defendants that have been dropped in this third iteration. Order, Lee v.
Jarecki, No. 1:18-cv-09112-GHW (S.D.N.Y. Oct. 10, 2015), Dkt. No. 5.

This third action should be dismissed as well. The Complaint is completely implausible
and built upon sand. Plaintiff alleges that after he imparted his first trade idea, from August
through November 2013, he “disclosed other Trade Ideas” (although he does not say to whom he
communicated these ideas) and sets forth a list of 38 supposed ideas. Compl. 431. A similar
paragraph was included in Plaintiff's 2014 Complaint, but that paragraph only included the first
8 ideas. Complaint, Lee, No. 1:14-cv-06986-KBF (S.D.N.Y. Aug. 27, 2014), Dkt. No.

1. Plaintiff makes no effort to explain why he omitted 32 of his ideas when he commenced the

prior action over four years ago. Nor does he attempt to explain how he came to discover related
Case 1:18-cv-09400-CM Document11 Filed 11/28/18 Page 7 of 27

claims against Falconwood and Harrison, neither of whom was named as a defendant in 2014 or
2015.

Plaintiff claims that he “is a brilliant investor with a decorated career,” Compl. §] 1, who
consistently invented highly successful trading strategies based on arbitrage techniques,
including “[i]nstant lottery scratch off ticket arbitrage” and the potential to profit from the
observation that “Berkshire Hathaway stock may fall after Warren Buffett dies.” Compl. 4
31(p). He alleges that in 2013 Jarecki “agreed to implement many” of these strategies and that
he “was promised adequate compensation,” Compl. § 1, including a percentage of any profits
from his strategies above a threshold amount. Compl. 4 29. Allegedly, Jarecki wanted even
more “close-to-zero-risk” trade ideas. Compl. { 28. Jarecki allegedly implemented the “Original
Trade Idea,” more appropriately called the “Sprott Trade”,' involving metals arbitrage, which
Plaintiff had pitched to others as well, including Warren Buffet. Compl. {{] 16-17, 29, 42.
Plaintiff was never employed by any of the Defendants but he received a payment of $10,000 on
October 3, 2013; “Plaintiff believed he was owed significantly more;” and Jarecki offered
Plaintiff an additional $20,000 separation payment in exchange for a Non-Competition
Agreement and a Confidentiality Agreement including a waiver of claims. Compl. § 52.

The details of this implausible claim are notably absent, significantly including any
allegation that the Defendants profited from the Sprott Trade in any amount more than the
$45,000 disclosed to Plaintiff on January 24, 2014. Compl. §] 50-55. Plaintiff states his
unfounded belief that someone implemented the strategy in quantities far beyond what Jarecki

had disclosed. Compl. § 56 (referencing “about $400,000,000 of [gold transactions]’”). But no

 

' The term “Original Trade Idea” is used throughout the Plaintiff's Complaint. But there was nothing “original”
about the Plaintiff's trading idea. What Plaintiff defines as the “Original Trade Idea” is more appropriately called
the “Sprott Trade,” and a sworn accounting of those trades was provided in Defendants’ Interrogatory responses in
the 2014 version of this lawsuit. Plaintiff makes no factual allegations concerning any other trading done by Jarecki
or any entity or person affiliated with him.

iz
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 8 of 27

facts are alleged from which any plausible inference can be drawn to indicate that those
transactions had anything to do with Plaintiff's trade idea, or that any of the Defendants did any
such trading. Plaintiff alleges no facts which, even if proven, would indicate that he is entitled to
share in any phantom “profits.” This is particularly inexcusable because he has already litigated
these claims for nearly a year in the first of his three actions.

In addition to his contract and quasi-contract claims seeking to share in imaginary and
unspecified profits, Plaintiff alleges a fraud claim that Defendants never intended to perform and
that they “grossly misrepresented the volume and profit of relevant trades” to “induce him to
accept lower compensation.” Compl. {{f 94-96. But again, completely lacking is any factual
basis to conclude that what Plaintiff was told was inaccurate—it was true and Plaintiff knows
that from the discovery he received in the 2014 action. The claim does not remotely “state with
particularity the circumstances constituting fraud,” as required by Fed. R. Civ. P. 9(b).

Plaintiff also asserts a plainly time-barred and otherwise meritless defamation claim,
alleging that, days after he filed his first delusional lawsuit in 2014, Reuters published an article
quoting Plaintiff's own complaint and Jarecki’s response that “Lee’s arbitrage strategy yielded a
small profit.” Compl. 4] 102. There was nothing defamatory in the Reuters article but Plaintiff
alleges that it caused him to go “from having lunch with Warren Buffet to purchasing lunch with
food-stamps.” Attempting to explain his tardiness, Plaintiff then suggests a different cause of his
problems, that he “suffered serious health issues and was unable to fully participate, recollect
facts, and speedily litigate the matter in the Previously Filed Complaint.” Compl. 4] 64-68.

Plaintiff's pleading defects are further aggravated by the fact that extensive party and
non-party discovery was exchanged in 2014 and 2015 in the action then-pending before Judge
Forrest, and that discovery was contemporaneously outlined in some detail in a joint letter filed
by the lawyer who represented Plaintiff. The discovery exchanged included Jarecki’s sworn

3
Case 1:18-cv-09400-CM Document11 Filed 11/28/18 Page 9 of 27

interrogatory responses, with an accounting of the relevant transactions and the modest profits.
Plaintiff also received confirmatory documents from FINRA and from the registrar and transfer
agent for the relevant Sprott share certificates used in the Sprott Trade. Plaintiff's prior counsel,
having received that discovery, never amended the complaint or otherwise took the position that
there was any discrepancy between the transactions disclosed by the Defendants and the
transactions disclosed by the share registrar.

This action should now be dismissed with prejudice.

FACTS AND PROCEDURAL HISTORY

Lee Cold-Calls Jarecki and They Meet in August 2013

Plaintiff Steven Lee cold-called Jarecki in 2013 to introduce himself and present an idea
he had for arbitrage trading.” Compl. {§ 16, 18. Jarecki agreed to meet with him, and the two
held a series of meetings in August 2013. Compl. 9] 22-28. Defendant Christopher Harrison
was present at some of these meetings. /d. 25. During these meetings, Plaintiff presented an
idea for arbitrage trading based on shares of commodities and made it clear he needed a source
of capital and other resources to implement it.

By the end of August, 2013, the parties were in agreement as to the basic outlines of a
business arrangement whereby Jarecki would supply unspecified amounts of capital to allow Lee
to implement his trading idea. /d. 4] 29. Jarecki also agreed to provide some compensation to
Lee. According to the Complaint, Jarecki agreed to pay Plaintiff the greater of $12,500 per
month, or 12% of any gross profits resulting from the implementation of Plaintiff's trading idea.
Id. Jarecki would also pay for Plaintiff's Bloomberg subscription in order to facilitate his access

to trading data. /d. Additionally, Jarecki agreed to attempt to provide health insurance for

 

? Solely for the purposes of this motion directed to the pleading, the well-pleaded allegations of the Complaint are
treated as if they were true. Pension Benefit Guar. Corp. ex rel. Saint Vincent Catholic Med. Ctrs. Ret. Plan v.
Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 718 (2d Cir. 2013).

4
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 10 of 27

Plaintiff, but only if he was added to a payroll and with no guaranty that he would be able to do
so. Id.
Lee Works to Implement the Trade Idea

The Complaint alleges that Plaintiff worked on implementing his referenced trading idea,
as well as other trading ideas, for approximately two or three months, through November 2013.
Compl. {| 32. During that time, he exchanged information about the financial markets and
trading dynamics with Harrison and others working with Jarecki. Jd. ¥ 35.
Early Problems in the Relationship

After only about a month on the job, by early October 2013 there were signs the
relationship was not working out. See Compl. {fj 37-43. Plaintiff complains that he was being
kept in the dark about trading activity and volumes, see id. §[J42-43, and Jarecki became
increasingly concerned about Plaintiff's trading strategy. Compl. § 45. The Plaintiff was paid
$10,000 on October 3, 2018, id. § 40, as part of his compensation, and Jarecki and Plaintiff
agreed to modify their arrangement to change the periodic compensation level and to reduce the
potential incentive fee from 12.5% down to 10% of any gross profits resulting from Plaintiff's
trading ideas. /d. {| 41. Plaintiff notes that he never became a payroll employee and thus did not
receive health insurance, but concedes he knew this was not guaranteed. Compare Compl. § 39,
with Compl. § 29h.
Plaintiff Suspicious About the Trading Volume

Plaintiff says he suspected that the Defendants might be causing undisclosed trading
based on his trading ideas. See Compl. {ff 42, 44, 45, 51, 56. For example, Plaintiff claims he
“learned that Jarecki had redeemed over $1,000,000 worth of trust shares for physical gold as
called for by the Original Trade Idea.” Jd. 42. Plaintiff does not specify how he learned this,
whether it was based on his trading idea, or whether this was covered and included by the

5
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 11 of 27

documented accounting he obtained in discovery in his 2014 action. Similarly, paragraph 44
states that Plaintiff “noticed” that redemption of trust units of commodities “skyrocketed.” In
paragraph 56 the Plaintiff claims the trading amounts were worth “about $400,000,000.” Again
he does not explain how he learned this information or why he thinks the Defendants might be
connected to these trades. Further, these allegations do nothing to link the alleged trades to any
ideas or contributions of Plaintiff.

Plaintiff Unable to Allege Any Undisclosed Profits

Even if these larger trades occurred and were based on Plaintiff's trading idea, he does
not allege that they resulted in any profits for the Defendants, which would be necessary to
trigger his percentage-based incentive compensation. For example, while Plaintiff does allege in
paragraph 45 that Jarecki told him he had invested $5 million in a transaction based on the
Plaintiff's trading idea, he does not allege that any profits flowed from those trades, nor does he
deny that this investment was covered in the disclosures he has already received.

The lack of profit allegations is a consistent pattern throughout the Complaint. See, e.g.,
Compl. {] 48 (stating Plaintiff “noticed substantial increased trading” but no allegation regarding
profitability); §] 51 (Plaintiff noticed “unusually high trading and redemption activity” but no
allegation regarding profitability).

The Trading Was Not Materially Profitable and the Relationship Ends in November 2014

In fact, the Plaintiff's trading ideas were not materially profitable, and the business
relationship between Plaintiff and Jarecki was not working out. See Compl. 4 52 (Jarecki
informed Plaintiff that the profits from his trading idea were only $25,185 by the end of January,
2014). By the end of November 2013, Jarecki informed Plaintiff that the business relationship
was ending as of that time. Jarecki “stopped paying for Plaintiff's Bloomberg subscription” and
ceased communicating with Plaintiff about Jarecki’s business matters and ongoing investments.

6
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 12 of 27

Compl. {ff 46, 47. Although Plaintiff alleges he worked through December 2013 to implement
his trading idea with Jarecki’s investment money, see Compl. § 36, the business relationship was
over.

Jarecki tried to pay Plaintiff additional and final compensation for time spent. See
Compl. 4] 52-55. The specific amount Plaintiff claims he was owed (putting aside the phantom
“profits”) is not entirely clear from the Complaint, but in any event was less than $30,000. See
Compl. § 52 (indicating $20,000); 4 54 (indicating $27,500). Jarecki allegedly requested
Plaintiff sign a confidentiality and non-competition agreement in connection with his final
payment and termination, including a waiver of claims, but the Plaintiff refused to do so. Id. §
55. The Plaintiff refused to accept the proffered final payment because he “[b]eliev[ed] he was
owed substantially more money.” Jd.

First Lawsuit Filed on August 27, 2014 and Reuters Then Publishes an Article

 

Instead, on August 27, 2014, Plaintiff filed a lawsuit against Jarecki in the Southern
District of New York alleging, among other things, breach of contract. See Complaint, Lee v.
Jarecki, No. 1:14-cv-06986-KBF (S.D.N.Y. Aug. 27, 2014), Dkt. No. 1. A few days later,
according to the Complaint, Jarecki was interviewed by Reuters, which published a story about
the Plaintiff's then-pending lawsuit.* Compl. § 60. Jarecki allegedly told Reuters that the
profits from the trading strategy were small, and that he tried to pay Plaintiff between $20,000
and $30,000 in final compensation. Jd.

Although the Reuters interview occurred just days after Plaintiff filed his complaint in the
2014 lawsuit, Plaintiff did not sue for defamation or seek to amend the complaint to add an

additional claim for defamation at any time before that action was dismissed in 2015.

 

3 The Plaintiff does not provide the Reuters article with his Complaint. The article is attached to the Mennitt
Declaration as Exhibit F and is available here: https://www.reuters.com/article/us-gold-trader-lawsuit/exclusive-
famed-gold-bug-sued-for-not-paying-trader-idUSK BNOGT0BD20140829.

7
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 13 of 27

Extensive Party and Non-Party Discovery Exchanged

The 2014 lawsuit was pending before Judge Forrest for over ten months and extensive
paper discovery was exchanged. See Joint Discovery Chronology, Lee, No. 1:14-cv-06986-KBF
(S.D.N.Y. Jan. 9, 2015), Dkt. No. 19.

In 2014 and 2015, the parties conducted extensive document discovery into the same
issues raised by the instant Complaint—specifically, Jarecki’s trading in the arbitrage strategy
Lee proposed, and the extent to which those trades were profitable. The parties submitted to the
Court a joint chronology of that discovery by letter dated January 9, 2015. A copy of that letter
is submitted herewith as Exhibit A to the Declaration for Gary J. Mennitt (“Mennitt Decl.”).

As part of the disclosures, Jarecki produced a sworn accounting of all trading activity
regarding the relevant trades in his response to Plaintiff's interrogatories on January 9,

2015. Mennitt Decl., Ex. B. This accounting showed the amount invested and redeemed, and
the net and gross profits. /d. In addition to Defendant’s interrogatory responses that controvert
Plaintiff's theories, Plaintiff received confirmatory document discovery from Jarecki and third-
party discovery as well. Mennitt Decl. Ex. A, at 3, 5. Plaintiff produced documents on
December 19, 2014 and Defendants produced documents on January 9 and 12, 2015, including
voluminous documents evidencing the trading at issue.

Plaintiff also obtained third-party discovery from FINRA and from the Registrar and
Trust Company to confirm the Sprott Trade activity and also trading by third-parties placed at
issue by Plaintiff. Plaintiff conceded in the January 9, 2015 joint letter to Judge Forrest that on
December 12, 2014 Registrar and Trust Company had produced, in response to Plaintiff's
subpoena, “documents showing share certificates issued by the Sprott trusts [that are the subject
of Plaintiff's profit claim].” Mennitt Decl. Ex. A, at 3. Indeed, the documents showed that a
significant number of the trust units used in the Sprott Trade were held by a third party bank and

8
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 14 of 27

Plaintiff conceded this point. Mennitt Decl. Ex. A, at 3 (“[t]he documents also show a large
volume of certificates issued to Credit Suisse....”). Similarly, Plaintiff told the court he was able
to “confirm[] that FINRA is the entity that possesses the trade information regarding the Sprott
trusts,” and that he had received their documents. /d. at 2. Plaintiff cannot and has not ever
alleged that any additional trading disclosed through third party discovery was done on behalf of
the Defendants—it was not. Nor has Plaintiff ever alleged that the confirmatory FINRA and
registrar documents contradicted Jarecki’s sworn interrogatory responses in any way—to the
contrary, they were completely consistent.
Plaintiff's Pro Se Filings and Dismissal of the First Lawsuit

Subsequently, Plaintiff made several pro se filings in March 2015 (while represented by
predecessor counsel) alleging numerous conspiracy theories and other matters wholly unrelated
to his lawsuit. Lee, No. 1:14-cv-06986-KBF, Dkt. Nos. 22-24. Judge Forrest struck those filings
from the docket. Order, Lee, No. 1:14-cv-06986-KBF (S.D.N.Y. Mar. 31, 2015), Dkt. No. 24.
Two days after Plaintiff's motion for a guardian ad litem, Judge Forrest issued an order staying
the 2014 action generally and specifically any further third party discovery. See Mennitt Decl.
Ex. D. Plaintiff's counsel then sought a hearing to determine whether a guardian ad litem should
be appointed for Plaintiff and said that he was convinced that “Plaintiff is not compos mentis.”
Mennitt Decl. Ex. C, at 4. Judge Forrest declined to hold a hearing on the Plaintiff's mental
competency or to appoint a guardian ad litem to proceed with the suit. Instead, she dismissed the
matter without prejudice. Significantly, Judge Forrest, in her dismissal order stated “[t]his order
does not alter or enlarge any statute of limitations.” Mennitt Decl. Ex. E.
Three Years Later, the Second Lawsuit was Dismissed By Judge Woods

The Plaintiff filed a second closely related lawsuit based on trading profit allegations on

October 4, 2018. Complaint, Lee v. Jarecki et. al., No. 1:18-cv-09112-GHW (S.D.N.Y. Oct. 4,

9
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 15 of 27

2018), Dkt. No. 1. This complaint was substantively similar to the one filed in 2014, but it added
additional defendants and a claim for defamation based on the Reuters article. /d. 4] 99-107.
Judge Woods dismissed that case without prejudice on October 10, 2018, because the Plaintiff
failed to show facts establishing diversity jurisdiction with respect to certain of the newly-added
defendants. See Order, Lee v. Jarecki et. al., No. 1:18-cv-09112-GHW (S.D.N.Y. Oct. 10,
2018), Dkt. No. 5.
This Third Lawsuit Was Then Filed

Finally, the Plaintiff filed the instant lawsuit on October 16, 2018, after dropping the non-
diverse defendants. See Complaint, Dkt. No. 3.

ARGUMENT

To survive a motion to dismiss, a complaint must plead “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);
Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009). This requires a significant showing, and mere
“labels and conclusions” or a “formulaic recitation of the elements of a cause of action” are
insufficient. Twombly, 550 U.S. at 555; see Empire Merchants, LLC v. Reliable Churchill LLLP,
902 F.3d 132, 139 (2d Cir. 2018). Facts that “merely create[] a suspicion [of] a legally
cognizable right of action” fall short of the plausibility standard and cannot survive a motion to
dismiss. Twombly, 550 U.S. at 555 (quoting 5 C. Wright & A. Miller, Federal Practice and
Procedures § 1216, at 235-36 (3d ed. 2004)); see Zohar CDO 2003-1, Ltd. v. Patriarch Partners,
LLC, 286 F. Supp. 3d 634, 642 (S.D.N.Y. 2017) (“If the plaintiff ‘has not nudged [his] claims

339

across the line from conceivable to plausible, [the] complaint must be dismissed.’”’) (quoting
Twombly, 550 U.S. at 570)).

Instead, a complaint must allege “enough factual matter (taken as true) to suggest that”

actionable conduct occurred. Twombly, 550 U.S. at 556. “Where the well-pleaded facts do not

10
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 16 of 27

permit the court to infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.”” Morgan Stanley Inv.
Memt. Inc., 712 F.3d at 718 (quoting /gbal, 556 U.S. at 679)). “Although for the purposes of a
motion to dismiss [courts] must take all of the factual allegations in the complaint as true, [they]
are not bound to accept as true a legal conclusion couched as a factual allegation.” /d. at 717
(quoting /gbal, 556 U.S. at 678) (internal quotation marks omitted)).

I. The First Claim for Breach of Contract Should Be Dismissed as Implausible and for
Failure to State a Claim

The Plaintiff's breach of contract claim against Jarecki boils down to an effort to recover
a percentage of “profits” he suspects may have been generated from his trading idea and then
hidden from him. The simple truth is there were only modest profits, inadequate to support a
claim even under the terms of the agreement he alleges with Jarecki. See Fink v. Time Warner
Cable, 714 F.3d 739, 742 (2d Cir. 2013) (affirming dismissal of consumer protection claims on
plausibility grounds alone); Pantoja v. Banco Popular, 545 F. App’x. 47, 49 (2d Cir. 2013)
(dismissing claims on plausibility grounds alone).

Plaintiff's conclusory assertions that Jarecki was trading in “large sums of money” based
on trading ideas Plaintiff supplied is not grounded in any factual pleading. Plaintiff cites figures
in the millions of dollars, see Compl. {| 42, 45, 56, but does not identify the source of that
information or why he thinks it might be connected to Jarecki or even to Plaintiff's trading ideas.
Indeed, he admits that he “shopped around his Original Trade Idea to advanced investors,
including Warren Buffet.” Compl. § 17. No inference can be drawn that the Defendants hid any
trading or that there were undisclosed trades or profits. Having litigated this case for over ten
months and having taken extensive party and non-party discovery, Plaintiff is still unable to
plead facts sufficient to support a claim and this action should be dismissed as implausible. See

Fink, 714 F.3d at 742; Pantoja, 545 F. App’x. at 49.
1
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 17 of 27

Further, Plaintiff does not allege anywhere in the Complaint that such trades generated
profits. Under the agreement as alleged, Plaintiff's entitlement was at most to share in profits
from the only trading idea he alleges was implemented, the “Original Trade Idea.” See Compl.
29. No plausible inference can be drawn from the Complaint that Defendants profited from
Plaintiff's trading ideas and deprived him of his claimed percentage of any gross profits. See
Fink, 714 F.3d at 742; Pantoja, 545 F. App’x. at 49. Plaintiffs bald allegations are not enough
to state a claim. See Morgan Stanley Inv. Mgmt. Inc., 712 F.3d at 718.

Plaintiff's failure to allege profits to share is independently fatal to his contract claim.
See Rakylar v. Washington Mut. Bank, 51 A.D. 3d 995, 995-96 (2d Dep’t 2008) (plaintiff could
not establish breach of contract because although “‘it is undisputed that the defendant [bank]
made several errors in regard to the plaintiff's refinancing transaction. . . . the damages alleged
by the plaintiff are too speculative to sustain the cause of action”). Plaintiffs claim is nothing
but inferences, conjecture, and wishful thinking, and should be dismissed. See Milan Music, Inc.
v. Emmel Commc’ns Booking, Inc., 37 A.D. 3d 206, 206 (1st Dep’t 2007) (“[P]laintiffs’ alleged
damages amount to nothing more than conjecture as to what could have been earned had the
concert been held. Without a clear demonstration of damages, there can be no claim for breach

of contract.”’).

II. The Second and Third Claims for Unjust Enrichment and Quantum Meruit Should
Be Dismissed as Duplicative and for Failure to State a Claim

Under New York law, “quantum meruit and unjust enrichment [claims are analyzed]
together as a single quasi contract claim.” Mid-Hudson Catskill Rural Migrant Ministry, Inc. v.
Fine Host Corp., 418 F.3d 168, 175 (2d Cir. 2005) (applying New York law). They are not
separate causes of action. Instead, quantum meruit is a “measure of liability” for unjust
enrichment. See id. (quoting Seiden Assocs., Inc. v. ANC Holdings, Inc., 768 F. Supp. 89, 96

(S.D.N.Y. 1991)).
12
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 18 of 27

“[W ]ell-settled principles of New York law... preclude” a plaintiff from pursuing an
unjust enrichment claim where the parties have an agreement governing the same subject matter.
MacDraw, Inc. v. CIT Grp. Equip. Fin., Inc., 157 F.3d 956, 964 (2d Cir. 1998); see Mid-Hudson
Catskill Rural Migrant Ministry, Inc, 418 F.3d at 175; Bazak Int’l. Corp. v. Tarrant Apparel
Grp., 347 F. Supp. 2d 1, 4 (S.D.N.Y. 2004); Clark-Fitzpatrick, Inc. v. Long Island R.R. Co., 70
N.Y. 2d 382, 388 (1987). Where the underlying contract claim covers the same subject matter,
related quasi-contract claims must be dismissed “as a matter of law.” MT Prop., Inc. v. Ira
Weinstein & Larry Weinstein, LLC, 50 A.D. 3d 751, 752 (2d Dep’t 2008).

Here, Plaintiff's claims of unjust enrichment and quantum meruit impermissibly restate
his breach of contract claim against Jarecki. That agreement covers the same subject matter—
the trading at issue—traised in the quantum meruit and unjust enrichment claims. Plaintiff is not
entitled to anything in quasi contract for the same reason he is not entitled to anything on his
contract claim—he cannot identify and allege any undisclosed profits to share in because there
were none. See Georgia Malone & Co. v. Rieder, 19 N.Y.3d 511, 516 (2012) (discussing
elements of unjust enrichment); Mid-Hudson Catskill Rural Migrant Ministry, Inc., 418 F.3d at
175 (quantum meruit claims require showing that Plaintiff performed services for which he is
entitled to compensation).

While the Plaintiff's breach of contract claim is only asserted against Jarecki
individually, the quasi contract claims are purportedly against all Defendants. Yet the Plaintiff
does not allege anything that the other Defendants (Harrison and Falconwood) did that could
sustain these claims. The Complaint is devoid of any substantive reference to Falconwood,

beyond explaining its corporate status, organization and location.* Compl. § 11. And the few

 

4 The Plaintiff also alleges some of his meetings with Jarecki took place at Faleonwood’s offices. See Compl. {fj 20,
50.

13
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 19 of 27

references to Harrison make clear his role was as an agent of Jarecki or one or more of the
entities with whom Plaintiff worked to implement the trades. See, e.g., Compl. 4 33 (“Plaintiff
worked closely with Jarecki’s subordinates, including Defendant Harrison.”).

Plaintiff does not allege that he provided uncompensated services to Harrison or
Falconwood. Nor does he allege that those Defendants were enriched in any way. Plaintiffs
quasi-contract claims against Defendants Harrison and Falconwood are thus fundamentally
defective for failure to allege any supporting allegation against them, let alone allegations
pleading a basis for unjust enrichment or quantum meruit. See MT Prop., Inc., 50 A.D. 3d at
752; Mid-Hudson Catskill Rural Migrant Ministry, Inc., 418 F.3d at 175. These claims should
be dismissed in their entirety.

Ill. The Fourth Claim for Fraud Should Be Dismissed as Vague, Duplicative,
and for Failure to State a Claim

Plaintiff's conclusory allegations of fraud fall well below the heightened pleading
standard for such claims. See Fed. R. Civ. P. 9(b); /n re Morgan Stanley Info. Fund Sec. Litig.,
592 F.3d 347, 358 (2d Cir. 2010); Frankfurt-Trust Inv. Luxemburg AG v. United Technologies
Corp., _F. Supp.3d__, No. 17 Civ. 3570, 2018 WL 4682788, at *10 (S.D.N.Y. Sept. 28, 2018)
(fraud claims “must satisfy the heightened pleading requirements of Federal Rule of Civil

399

Procedure 9(b) by ‘stating with particularity the circumstances constituting fraud.’”) (quoting
Fed. R. Civ. P. 9(b)). “To satisfy this Rule, a complaint alleging fraud must (1) specify the
statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where
and when the statements were made, and (4) explain why the statements were fraudulent.”
United States ex rel. Ladas v. Exelis, Inc., 824 F.3d 16, 25 (2d Cir. 2016) (internal quotation
marks omitted). Additionally, “[p]laintiffs are also required under Rule 9(b) to connect the

allegations of fraud to each individual defendant” and “[a] complaint sounding in fraud may not

rely on sweeping references to acts by all or some of the defendants because each named
14
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 20 of 27

defendant is entitled to be apprised of the facts surrounding the alleged fraud.” Trustees of
Plumbers and Pipefitters Nat’l Pension Fund v. De-Con Mech. Contractors, Inc., 896 F. Supp.
342, 347 (S.D.N.Y. 1995).

“Under New York law, fraud requires proof of (1) a material misrepresentation or
omission of a fact, (2) knowledge of that fact’s falsity, (3) an intent to induce reliance, (4)
justifiable reliance by the plaintiff, and (5) damages.” Loreley Fin. (Jersey) No. 3 Ltd. v. Wells
Fargo Sec., LLC, 797 F.3d 160, 170 (2d Cir. 2015) (citing cases). The heightened pleading
standard of Rule 9(b) also applies to the scienter prong: “plaintiffs must allege facts that give
rise to a strong inference of fraudulent intent.” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290 (2d
Cir. 2006).

Plaintiff's barebones and conclusory allegations fail to describe the allegedly fraudulent
acts with any detail, let alone the detail required by Rule 9(b). De-Con Mech. Contractors, Inc.,
896 F. Supp. at 347. As with the quasi-contract claims discussed in Part II supra, the Complaint
lacks any factual allegations of fraud against Defendants Harrison and Falconwood. The fraud
claim should be dismissed on that basis alone as against these Defendants. See id. (requiring
fraud claims be pled with particularity with respect to all defendants).

With respect to Jarecki, the fraud claim is just a restatement of the defective breach of
contract claim that Plaintiff was undercompensated and that Defendants did not fully disclose
their trading activity to him. But this theory is not supported by plausible allegations or
sufficient detail. Like the claims in De-Con Mech. Contractors, Inc., Plaintiff's claims are
“conspicuously lacking in stating any particulars as to a specific instance of fraud,” or “facts
which give rise to a strong inference of fraudulent intent.” See 896 F. Supp. at 347; see also
Lerner, 459 F.3d at 290. Instead it is mere speculation, which cannot support a fraud claim. See
Woori Bank v. RBS Sec., Inc., 910 F. Supp. 2d 697, 703-04 (S.D.N.Y. 2012) (requiring the “who,

15
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 21 of 27

what, where, when, and how” details, and dismissing fraud claim for failure to allege such
specifics); De-Con Mech. Contractors, Inc., 896 F. Supp. at 347.

Plaintiff's contention that he was entitled to more money under his agreement with
Jarecki depends on his unsupported assertion that “Defendants made and continue to make such
trades [in high volumes] without telling Plaintiff or allowing Plaintiff to access information on
said trades.” Compl. § 91; see also Compl. § 94 (“Defendants grossly misrepresented the
volume and profit of relevant trades.”). These conclusory assertions are inadequate, particularly
because Plaintiff concedes that he had “shopped around” the trading idea to others. Compl. § 17.
See Mills v. Everest Reinsurance Co., 410 F. Supp. 2d 243, 248-49 (S.D.N.Y. 2006) (McMahon,
J.) (dismissing fraud claim under Rule 9(b)); Weaver v. Chrysler Corp., 172 F.R.D. 96, 101
(S.D.N.Y. 1997) (dismissing fraud claim for failure to plead in accordance with Rule 9(b)). The
inadequacy of this pleading is further aggravated by the procedural history here — Plaintiff
obtained extensive discovery in his 2014 action on the same “hidden profits” fraud claim.

To sustain the Plaintiff's fraud claims, the Court would need to infer that Jarecki (rather
than the other “advanced investors” to whom Lee had pitched the idea (Compl. § 17)) was
trading in high and undisclosed volumes on the Sprott Trade and generating undisclosed profits.
As discussed supra, the Plaintiff does not even allege that the purported trades were profitable.
Plaintiff's innuendo is nothing more than “speculation and conclusory allegations” that cannot
sustain a fraud claim. See Kalnit v. Eichler, 264 F.3d 131, 142 (2d Cir. 2001); Landesbank
Baden-Wurttemberg v. Goldman, Sachs & Co., 821 F. Supp. 2d 616, 623 (S.D.N.Y. 2011)
(dismissing fraud claims borne on “sparse” allegations that “lack particulars.”).

The Plaintiff's fraud claim should also be dismissed because it duplicates the breach of
contract claim. “It is well settled under New York law that a claim for fraud predicated on a
breach of contract cannot be asserted simply because a party did not intend to honor its express

16
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 22 of 27

contractual agreement.” Town of Haverstraw v. Columbia Elec. Corp., 237 F. Supp. 2d 452, 455
(S.D.N.Y. 2002) (citing cases). Plaintiff has not “demonstrate[d] a legal duty separate from the
duty to perform under the contract,” nor has he “demonstrate[d] a fraudulent misrepresentation
collateral or extraneous to the contract.” Bridgestone/Firestone, Inc. v. Recovery Credit Servs.,
Inc., 98 F.3d 13, 20 (2d Cir. 1996).

Here, the Plaintiffs fraud allegations involve statements or actions allegedly taken by the
Defendants that are covered in the oral agreement the Plaintiff had with Jarecki. Compl. {fj 91-
93 (allegedly fraudulent acts involved concealing trades based on Plaintiff's ideas), with Compl.
4] 29 (describing the terms of the oral agreement). Plaintiff alleges that Jarecki entered into the
oral agreement without ever intending to perform it. Compl. 9] 95, 96. But a fraud claim cannot
be predicated on an allegedly insincere promise to perform under a contract.
Bridgestone/Firestone, Inc., 98 F.3d at 20; Fetter v. Schink, 902 F. Supp. 2d 399, 404-05
(S.D.N.Y. 2012).

Plaintiff also alleges that “Defendants grossly misrepresented the volume and profit of
relevant trades” to “induce him to accept lower compensation.” Compl. {| 94-96. However,
since he did not accept what was offered in exchange for a release, his damages, even if hidden
profits were not impossible to allege, would be for breach of the agreement to share profits.

The Plaintiff's fraud claim should be dismissed.

IV. The Fifth Claim for Defamation Should Be Dismissed as Time Barred and for
Failure to State a Claim

Plaintiff claims that Jarecki defamed him in an interview with Reuters that was published
in August 2014—\ over four years ago. See Compl. {| 60, 102. New York’s statute of limitations
for defamation claims is one year. N.Y. C.P.L.R. § 215(3). A cause of action for defamation
accrues at the time the alleged statements are first published. Etheredge-Brown v. Am. Media,

Ine., 13 F. Supp. 3d 303, 305 (S.D.N.Y. 2014). Thus, the claim is time-barred and should be
17
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 23 of 27

dismissed. See Chisholm v. Memorial Sloan-Kettering, 748 F. Supp. 2d 319, 322 (S.D.N.Y.
2010).

Plaintiff makes a half-hearted effort to lay a foundation to toll the limitation period by
alleging that “[a]s a result of serious health issues, Plaintiff was unable to bring the defamation
claim in a timely manner.” Compl. 4 68. He further states that “[d]ue to Plaintiff's mental
incapacity, the statute of limitations on the above mentioned claimed [sic] is equitably tolled.”
Compl. § 107. To the contrary, equitable tolling of the statute of limitations is permitted only
where the plaintiff experiences “disability because of infancy or insanity at the time the cause of
action accrues,” N.Y. C.P.L.R. § 208, and the burden is on the plaintiff to show his disability.
Rosenfeld v. Schlecker, 5 A.D.3d 461, 461 (2d Dep’t 2004). Plaintiff does not even attempt to
carry that burden and does not allege anything about his mental state when the cause of action
accrued. He provides no details or context to allow the Court to evaluate whether he is entitled
to tolling. He does not allege when the disability arose or when he regained competency to
prosecute his claims.

First, the alleged defamatory statements in 2014 occurred just two days after the Plaintiff
filed his first lawsuit. See Complaint, Lee v. Jarecki, No. 1:14-cv-06986-KBF (S.D.N.Y. Aug.
27, 2014), Dkt. No. 1. He could have amended his Complaint to include a defamation claim at
that time, and he makes no effort to allege why he failed to do so. Second, the Plaintiff
prosecuted his case until July 7, 2015, when it was dismissed without prejudice following his pro
se filings, in disregard of his counsel, alleging conspiracy theories and other matters unrelated to
his lawsuit. See Order, Lee, No. 1:14-cv-06986-KBF (S.D.N.Y. Mar. 31, 2015), Dkt. No. 24;
Mennitt Decl. Ex. E. Even assuming the Plaintiff's alleged “serious health issues” took effect in
March 2015, when he made those filings, over six months had passed from the publication of the
Reuters article. And by the time the case was dismissed in July 2015, over ten months—nearly

18
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 24 of 27

the one year limitations period—had passed since the publication of the article with no effort to
amend the complaint. “New York construes ‘insanity’ narrowly, extending the toll ‘to only those
individuals who are unable to protect their legal rights because of an over-all inability to function
in society.’” Burke v. Bd. of Educ. of the Auburn Enlarged City Sch. Dist., No. 5:17-CV-157,
2018 WL 5831309, at *3 (N.D.N.Y. Nov. 7, 2018) (quoting McCarthy v. Volkswagen of Am.,
Inc., 55 N.Y .2d 543, 548 (1982)). Plaintiff does not even claim to have met this standard during
the 2014-2015 period when he was directing counsel and prosecuting his case against Jarecki.
Third, Judge Forrest’s order dismissing the Plaintiff's earlier case stated “[t]his order does not
alter or enlarge any statute of limitations.” Mennitt Decl. Ex. E.

Plaintiff has offered nothing other than conclusory statements in the Complaint as to his
alleged disability and the defamation claim should thus be dismissed as time barred. See Okello
v. Schwartzapfel, P.C., No. 154971/2017, 2018 WL 1256999, at *4 (Sup. Ct., N.Y. Cty. Mar. 12,
2018) (Finding that “[p]laintiff's allegations are simply too vague and not at all specific [enough
to warrant a hearing]; there are no issues of fact to be resolved because, as alleged, plaintiff has
not claimed that she was unable to function in society for enough time to make her causes of
action timely.”).

The Plaintiff's defamation claim also fails on the merits because the statements allegedly
attributed to Jarecki in the 2014 Reuters article fall well below the level that would be actionable.
“Making a false statement that tends to expose a person to public contempt, hatred, ridicule,
aversion or disgrace constitutes defamation.” Martin v. Daily News L.P., 121 A.D. 3d 90, 99 (Ist
Dep’t 2014) (quoting Thomas H. v. Paul B., 18 N.Y. 3d 580, 584 (2012)). Thus, not all
deprecating statements are defamatory or libelous. See Dillon vy. City of New York, 261 A.D. 2d
34, 38 (Ist Dep’t 1999) (“Loose, figurative or hyperbolic statements, even if deprecating the

plaintiff, are not actionable.”). Instead, a statement is defamatory or libelous “if it tends to

19
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 25 of 27

expose the plaintiff to public contempt, ridicule, aversion, or disgrace, or induce an evil opinion
of him in the minds of right-thinking persons, and to deprive him of their friendly intercourse in
society.” Rinaldi v. Holt, Rinehart & Winston, Inc., 366 N.E. 2d 1299, 1305 (1977); see
Liberman vy. Gelstein, 605 N.E. 2d 344, 347 (1992). “Truth provides a complete defense to
defamation claims.” Dillon, 261 A.D. 2d at 39 (citing Rinaldi, 366 N.E. 2d at 1305-06). None
of the statements attributed to Jarecki come close to meeting the pleading standard.

Plaintiff alleges four defamatory statements: “Plaintiff's strategies did not work very
well, that Plaintiff's strategies did not yield more than a minimal profit, that relatively little
capital was committed to Plaintiffs strategies ... , and that Plaintiff essentially disappeared.”
Compl. §] 102; see Compl. §] 60. These statements are not only true, as the Plaintiff knows based
on the discovery and accounting that Jarecki and third-parties produced in the first version of this
lawsuit, but they also do not rise to the level of defamatory statements. See Rinaldi, 366 N.E. 2d
at 1305; Dillon, 261 A.D. 2d at 38. In the article, Jarecki was cited as responding to questions
about the Plaintiff's then-recent publicly-filed allegations regarding the effectiveness of his
“Original Trading Idea.” Jarecki responded that he did not invest large sums of money into the
idea, and that it was not very profitable in any event. He did not criticize the Plaintiff or make
any statements about his ability to work as a trader. These statements “are not reasonably
susceptible of a defamatory meaning” to an average reader. Ava v. NYP Holdings, Inc., 64 A.D.
3d 407, 413 (1st Dep’t 2009). They should not be given “a strained or artificial [reading]” to try
to render them actionable. Aronson v. Wiersma, 65 N.Y. 2d 592, 594 (1985). This is particularly
so here because the publication was derivative of Plaintiff's own public filing.

In Ava, the plaintiff sued a newspaper alleging a defamatory article that “reported on an
unusual lawsuit commenced by [plaintiff, a] transgender individual who sued a well-known,
well-connected billionaire, claiming that the billionaire had sexually exploited her when she was

20
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 26 of 27

a minor.” 64 A.D. 3d at 413. The article quoted people who said the plaintiff had problems with
drugs, and it referenced the plaintiff's Myspace page where she described “a lewd [sexual]
fantasy.” Id. at414. The Appellate Division affirmed the dismissal of these defamation claims
against the publisher because the article did not sufficiently denigrate the plaintiff's character
and was instead “part of a newspaper article providing a follow-up report to a prior article
discussing an unusual lawsuit.” /d. at 416. Here, the Reuters article reported on the unusual
lawsuit Plaintiff filed against Jarecki. Here, Plaintiff alleged “a case of callous exploitation of a
young, brilliant trader, Plaintiff Steven Lee, by one of the richest men on the planet” and “a
modern-day Croesus.” See Complaint, Lee, No. 1:14-cv-06986-KBF (S.D.N.Y. Aug. 27, 2014),
Dkt. No. 1 at 1-2. Plaintiff also described himself as a “visionary” who is “capable of achieving
twenty-five percent (25%) annual returns on the assets he manages.” /d. at 4. The Reuters
article reports on Plaintiff's own allegations and attributes objective statements to Jarecki based
on the facts of the case.

Jarecki’s statements in the Reuters article do “not impute to plaintiff ‘any kind of fraud,
dishonesty, misconduct, incapacity, unfitness or want of any necessary qualification in the
exercise of [his] profession or trade.’” Attas v. Park East Animal Hosp., Inc., 235 A.D. 2d 246,
247 (1 Dep’t 1997) (quoting Ullah v. Nat’l Westminster Bank, PLC, No. 94 Civ. 5167, 1995
WL 747831, at *2 (S.D.N.Y. Dec. 18, 1995)). In Attas, the Appellate Division affirmed
dismissal of a defamation claim “based upon the statement in letters” doctor sent to clients
stating “[plaintiff] and I had an increasing number of differences of opinion which made it
impossible for me to continue her as an employee.” /d. Again, Jarecki’s comments in the
Reuters article do not comment on Plaintiff's fitness or competency with respect to his
profession.

Plaintiff's defamation claim is time-barred and meritless, and it should be dismissed.

21
Case 1:18-cv-09400-CM Document 11 Filed 11/28/18 Page 27 of 27

CONCLUSION

For the foregoing reasons, the Defendants’ Motion to Dismiss should be granted and this

action should be dismissed in its entirety with prejudice.

22

Respectfully submitted,

/s/ Gary J. Mennitt
Gary J. Mennitt

DECHERT LLP

Three Bryant Park

1095 Avenue of the Americas
New York, NY 10046

(212) 698-3831

(212) 314-0011 (facsimile)
gary.mennitt@dechert.com

Attorney for Defendants
